ON APPLICATION TO AMEND ALTERNATIVE WRIT.
Demurrer to the original alternative writ of mandamus in this case having been sustained on the ground that the Polk County Budget Commission members were not made parties respondent (see foregoing opinion filed in this case on the 6th day of November, 1934) this is an application by relator to amend the alternative writ to bring in the parties who were absent on the former hearing of this case. *Page 172
Insofar as the new parties respondent, the members of the Polk County Budget Commission under Chapter 15934, Acts 1933, are concerned, the application to amend the alternative writ of mandamus to bring them in is in contemplation of law an entirely new petition for an alternative writ of mandamus. And unless the petition against these new parties respondent, as members of the Polk County Budget Commission, makes a primafacie case for the issuance of an amended alternative writ against such newly made parties, the issuance of an amended alternative writ of mandamus should be denied. See practice followed in State, ex rel. Palmer v. Gray, 92 Fla. 1123, 111 Sou. Rep. 242. This is especially true where the Court has already fully heard oral arguments and considered briefs filed by the relator on a previous hearing ample to accord to relator his day in court on the merits of the controversy involved in the maintenance of the proceeding as against the newly made parties.
It is therefore considered, ordered and adjudged by the Court that the petition for issuance of an amended alternative writ of mandamus herein be denied on the ground that there is in effect no valid statute requiring the Board of Public Instruction of Polk County to issue its warrant in favor of relator payable out of the general school fund to pay relator a salary of $1,200.00 per annum as claimed by him in this proceeding.
Amended alternative writ of mandamus denied.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur. *Page 173